Citation Nr: 0310317	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-12 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had active service from May 1952 to October 1953.

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating determination of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted entitlement to service 
connection for paranoid schizophrenia and assigned an 
evaluation of 10 percent effective May 20, 1993, date of 
receipt of reopened claim.

The RO granted an increased evaluation of 50 percent 
effective May 20, 1993, in a January 1998 rating decision.  
The veteran perfected his appeal to the Board.

In June 1994 the veteran attended a hearing before a hearing 
officer at the RO.  In November 1998 the veteran and spouse 
gave testimony at a hearing before the undersigned Veterans 
Law Judge in Washington, D.C.  The hearing transcripts are on 
file.  

In April 1999, the Board denied entitlement to an effective 
date, prior to May 20, 1993, for a grant of service 
connection for paranoid schizophrenia and entitlement to an 
initial evaluation in excess of 50 percent for paranoid 
schizophrenia.  The veteran appealed to The United States 
Court of Appeals for Veterans Claims (CAVC).  

In April 2002 the CAVC vacated the Board decision of April 
1999 and remanded the case to the Board for compliance with 
the directives that were specified by the CAVC's order.

In September 2002 the Board granted an effective date for 
service connection for paranoid schizophrenia, retroactive to 
November 8, 1983.  In October 2002 the RO assigned a 50 
percent evaluation for schizophrenia retroactively to 
November 8, 1983.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 2002 the Board undertook additional development 
with respect to the issue of entitlement to an increased 
evaluation for schizophrenia pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. § 
19.9(a)(2)).  

The Board requested that the veteran undergo a VA special 
psychiatric examination.  Also, the Board requested that the 
veteran identify pertinent outstanding psychiatric treatment 
records and complete and return an enclosed VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability within a thirty day period.  

A February 2003 VA psychiatric examination report was added 
to the record.  The veteran did not reply to the Board's 
request for identification of any outstanding treatment 
records or submit a completed VA Form 21-8940. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The added evidence since the January 1998 supplemental 
statement of the case (SSOC) should be reviewed.  38 C.F.R. 
§ 20.1304.  The veteran did not waive initial consideration 
of the added evidence by the RO.  Moreover, his 
representative requested that the case be remanded to the RO 
for consideration of the added evidence.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 5017 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
record lacks compliance with adequate notice and 
consideration of VCAA as well as the holding in Quartuccio.


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

In this regard the RO, should contact 
both the veteran and his private 
attorney/representative for a list of the 
names and addresses of all VA and non-VA 
doctors and medical care facilities 
(hospitals, HMOs, etc.) who have treated 
the veteran for service-connected 
paranoid schizophrenia from November 8, 
1983 to the present.  Also, the RO should 
provide the veteran with a VA Form 21-
8940, Veterans Application for Increased 
Compensation Based on Unemployability and 
request that he complete and return the 
form with the list of medical providers 
within thirty days.  (The RO should 
notify the veteran and his private 
attorney/representative the requested 
information is vital in order to 
evaluated service-connected schizophrenia 
back to November 8, 1983.)

3.  The RO should then conduct any 
necessary development brought about by 
the veteran's response. 

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5102, 
5103A and 5107) are fully complied with 
and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to an initial evaluation 
greater than 50 percent for paranoid 
schizophrenia, to include consideration 
of all evidence added to the record since 
the January 1998 SSOC, the CAVC holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999), regulatory amendments made to the 
schedular criteria for evaluating 
psychiatric disorders effective February 
3, 1988 and November 7, 1996, and the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


